DETAILED ACTION
In response to communication filed on 11/10/2020.
Claims 1-13 are pending.
Claims 5-11 are rejected.
Claims 1-4,12 and 13 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim recites “so as to continue to initiate a random access until the random access is successful” should be amended to clarify the random access procedure since the limitation “a random access” is defined previously as a procedure already and can create confusion.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim recites “so as to continue to initiate a random access until the random access is successful” should be amended to clarify the random access procedure since the limitation “a random access” is defined previously as a procedure already and can create confusion.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the claim recites “so as to continue to initiate a random access until the random access is successful” should be amended to clarify the random access procedure since the limitation “a random access” is defined previously as a procedure already and can create confusion.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim recites “so as to continue to initiate a random access until the random access is successful” should be amended to clarify the random access procedure since the limitation “a random access” is defined previously as a procedure already and can create confusion.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the claim recites “so as to continue to initiate a random access until the random access is successful” should be amended to clarify the random access procedure since the limitation “a random access” is defined previously as a procedure already and can create confusion.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e. module) that is coupled with functional language (i.e. configured to) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a measurement module, a calculation module, a comparison module and a selection module in claim 7, a judgement module and processing module in claim 8, and an access module and an update module in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the limitation “selecting a CEL in the second configuration table…” is indefinite because it is unclear to whether the selected CEL is the same selected CEL that has antecedent basis in claim 1 or is a different selected CEL.  
Regarding claim 5, the limitation “selecting a next CEL, and determining a random access resource according to the selected CEL” is indefinite because it is unclear to whether the selected CEL is the CEL that was previously selected or the next CEL. 
Regarding claim 6, the limitation “selecting a CEL in the second configuration table…” is indefinite because it is unclear to whether the selected CEL is the same selected CEL that has antecedent basis in claim 1 or is a different selected CEL.  
Regarding claim 6, the limitation “selecting a next CEL, and determining a random access resource according to the selected CEL” is indefinite because it is unclear to whether the selected CEL is the CEL that was previously selected or the next CEL. 

With regards to claims 7-11, the claim limitations “a measurement module,” “a calculation module,” “a comparison module,” a selection module,” “a judgement module,” “a processing module,” “an access module,” and “an update module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specifications do not disclose or indicate what specifically the modules are supposed to comprise of, either in a specific hardware component or an algorithm that would be executed, with only Figure 7 showing the modules as generic blocks with no defining features.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 10, the limitation “selecting, by the selection module, a next CEL, and determine a random access resource according to the selected CEL” is indefinite because it is unclear to whether the selected CEL is the CEL that was previously selected or the next CEL. 
Regarding claim 11, the limitation “selecting, by the selection module, a CEL in the second configuration table…” is indefinite because it is unclear to whether the selected CEL is the same selected CEL that has antecedent basis in claim 7 or is a different selected CEL.  
Regarding claim 11, the limitation “selecting, by the selection module, a next CEL, and determine a random access resource according to the selected CEL” is indefinite because it is unclear to whether the selected CEL is the CEL that was previously selected or the next CEL. 

Allowable Subject Matter
Claims 1-4,12 and 13 are allowed.
Claims 5-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
calculating a fluctuation value of reference signal received power (RSRP), a fluctuation value of reference signal received quality (RSRQ) and a fluctuation value of path-loss (PL), according to a measured RSRP value, a measured RSRQ value, a measured PL value and an RSRP value, an RSRQ value, a PL value that is in a first configuration table, comparing each of the fluctuation values with a respective corresponding preset threshold, and selecting a coverage enhancement level (CEL) in a second configuration table according to the RSRP value, the RSRQ value and the PL value in the first configuration table, and determining a random access resource according to the selected CEL when each of the fluctuation value of RSRP, the fluctuation value of RSRQ and the fluctuation value of PL do not exceed the respective corresponding preset threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Astrom et al. (US Pub. 2021/0337474) discloses that a CE level for a UE can be defined with respect to terms of received signal quality or strength, such as RSRQ, RSRP and path-loss [paragraph 0053].
Hogulund et al. (US Pub. 2020/0314910) discloses RSRP thresholds that are given for each CE level [paragraph 0048].
Kazmi et al. (US Pub. 2020/0015097) discloses determining a difference between a first CE level and a second CE level [refer Fig. 6; 620] and adapting UE requirements that are defined as measurement requirements, accuracy requirements, such UE requirements related to UE measurements are defined as measurement reporting time or delay, measurement accuracy (e.g. RSRP/RSRQ accuracy)[paragraph 0114; “the UE requirement is also interchangeably called as measurement requirements, accuracy requirements, RRM requirements, mobility requirements, positioning measurement requirements, performance requirements, demodulation requirement, CSI requirements etc. The UE may have to adapt one or more measurement procedures in order to meet one or more pre-defined UE requirements. Examples of UE requirements related to UE measurements are measurement time, measurement reporting time or delay, measurement accuracy (e.g. RSRP/RSRQ accuracy)”], and if the difference between CE levels is below a threshold, the UE may base its operations on one particular CE level [paragraph 0114; “If the difference is below a threshold, the UE may base its operation (e.g., UL transmission, DL reception, performing a measurement, RLM, handover or cell change, etc.) on CE.sub.X , otherwise it may base its operation on CE.sub.Y”].
Callender et al. (WO 2019/138378) discloses a measurement report mapping  that comprises of a range of two or more potential or possible values for transmitting a result of measurement [paragraph 0078], a value MRM1 and MRM2 for the same measurement quantity (e.g. RSRP) can differ in that the maximum reporting value for MRM1 is larger than maximum reporting value for MRM2 or different in minimum reporting values and are shown in respective tables [paragraph 0095].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/WALLI Z BUTT/Examiner, Art Unit 2412